                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


LEE SIMMS,

          Petitioner,

v.                                                    Case No. 3:16-cv-671-J-32JRK

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et. al.,

        Respondents.
________________________________

                                      ORDER
I.    Status
      Petitioner Lee Simms, an inmate of the Florida penal system, initiated this

action by filing a pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by

a Person in State Custody. Doc. 1. Petitioner is proceeding on an Amended Petition.

Doc. 17. He challenges a state court (Duval County, Florida) judgment of conviction

for aggravated battery with a deadly weapon. He is currently serving a twenty-year

term of incarceration as a Habitual Felony Offender. Respondents filed a Response1

(Doc. 43; Resp.) and a Supplemental Response (Doc. 45; Supp. Resp.). Petitioner filed

a Reply (Doc. 48) and a Supplemental Reply (Doc. 49). This case is ripe for review.




      1 Attached to the initial Response are several exhibits that Respondents cite in
both their Response and Supplemental Response. See Docs. 43-1 through 43-4. The
Court cites the exhibits as “Resp. Ex.”
II.   Governing Legal Principals

      A. Standard Under AEDPA

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a

state prisoner’s federal habeas corpus petition. See Ledford v. Warden, Ga. Diagnostic

& Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137 S. Ct.

1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

as a guard against extreme malfunctions in the state criminal justice systems, and not

as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

      The first task of the federal habeas court is to identify the last state court

decision, if any, that adjudicated the petitioner’s claims on the merits. See Marshall v.

Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need

not issue an opinion explaining its rationale in order for the state court’s decision to

qualify as an adjudication on the merits. See Harrington v. Richter, 562 U.S. 86, 100

(2011). Where the state court’s adjudication on the merits is unaccompanied by an

explanation,

               the federal court should “look through” the unexplained
               decision to the last related state-court decision that does
               provide a relevant rationale. It should then presume that
               the unexplained decision adopted the same reasoning. But
               the State may rebut the presumption by showing that the
               unexplained affirmance relied or most likely did rely on
               different grounds than the lower state court’s decision, such
               as alternative grounds for affirmance that were briefed or
               argued to the state supreme court or obvious in the record
               it reviewed.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).




                                            2
      When a state court has adjudicated a petitioner’s claims on the merits, a federal

court cannot grant habeas relief unless the state court’s adjudication of the claim was

“contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States,” or “was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding,” 28 U.S.C. § 2254(d)(1), (2). A state court’s factual findings are

“presumed to be correct” unless rebutted “by clear and convincing evidence.” Id. §

2254(e)(1).

              AEDPA “imposes a highly deferential standard for
              evaluating state court rulings” and “demands that state-
              court decisions be given the benefit of the doubt.” Renico v.
              Lett, 559 U.S. 766, 773 (2010) (internal quotation marks
              omitted). “A state court’s determination that a claim lacks
              merit precludes federal habeas relief so long as fairminded
              jurists could disagree on the correctness of the state court’s
              decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)
              (internal quotation marks omitted). “It bears repeating that
              even a strong case for relief does not mean the state court’s
              contrary conclusion was unreasonable.” Id. [at 102] (citing
              Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). The Supreme
              Court has repeatedly instructed lower federal courts that an
              unreasonable application of law requires more than mere
              error or even clear error. See, e.g., Mitchell v. Esparza, 540
              U.S. 12, 18 (2003); Lockyer, 538 U.S. at 75 (“The gloss of
              clear error fails to give proper deference to state courts by
              conflating error (even clear error) with unreasonableness.”);
              Williams v. Taylor, 529 U.S. 362, 410 (2000) (“[A]n
              unreasonable application of federal law is different from an
              incorrect application of federal law.”).

Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal citations

modified).




                                            3
      B. Exhaustion and Procedural Default

      There are prerequisites to federal habeas review. Before bringing a § 2254

habeas action in federal court, a petitioner must exhaust all state court remedies that

are available for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To

exhaust state remedies, the petitioner must “fairly present[]” every issue raised in his

federal petition to the state’s highest court, either on direct appeal or on collateral

review. Castille v. Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted). Thus, to

properly exhaust a claim, “state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845

(1999); see also Pope v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting “that Boerckel

applies to the state collateral review process as well as the direct appeal process.”).

      In addressing exhaustion, the United States Supreme Court explained:

             Before seeking a federal writ of habeas corpus, a state
             prisoner must exhaust available state remedies, 28 U.S.C. §
             2254(b)(1), thereby giving the State the “‘“opportunity to
             pass upon and correct” alleged violations of its prisoners’
             federal rights.’” Duncan v. Henry, 513 U.S. 364, 365, 115 S.
             Ct. 887, 130 L.Ed.2d 865 (1995) (per curiam) (quoting Picard
             v. Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438
             (1971)). To provide the State with the necessary
             “opportunity,” the prisoner must “fairly present” his claim
             in each appropriate state court (including a state supreme
             court with powers of discretionary review), thereby alerting
             that court to the federal nature of the claim. Duncan, supra,
             at 365-366, 115 S. Ct. 887; O’Sullivan v. Boerckel, 526 U.S.
             838, 845, 119 S. Ct. 1728, 144 L.Ed.2d 1 (1999).

Baldwin v. Reese, 541 U.S. 27, 29 (2004).




                                            4
      A state prisoner’s failure to properly exhaust available state remedies results

in a procedural default which raises a potential bar to federal habeas review. The

United States Supreme Court has explained the doctrine of procedural default as

follows:

               Federal habeas courts reviewing the constitutionality of a
               state prisoner’s conviction and sentence are guided by rules
               designed to ensure that state-court judgments are accorded
               the finality and respect necessary to preserve the integrity
               of legal proceedings within our system of federalism. These
               rules include the doctrine of procedural default, under
               which a federal court will not review the merits of claims,
               including constitutional claims, that a state court declined
               to hear because the prisoner failed to abide by a state
               procedural rule. See, e.g., Coleman,[2] supra, at 747–748,
               111 S. Ct. 2546; Sykes,[3] supra, at 84–85, 97 S. Ct. 2497. A
               state court’s invocation of a procedural rule to deny a
               prisoner’s claims precludes federal review of the claims if,
               among other requisites, the state procedural rule is a
               nonfederal ground adequate to support the judgment and
               the rule is firmly established and consistently followed. See,
               e.g., Walker v. Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127–
               1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S. --, -
               -, 130 S. Ct. 612, 617–618, 175 L.Ed.2d 417 (2009). The
               doctrine barring procedurally defaulted claims from being
               heard is not without exceptions. A prisoner may obtain
               federal review of a defaulted claim by showing cause for the
               default and prejudice from a violation of federal law. See
               Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be excused

under certain circumstances. Notwithstanding that a claim has been procedurally

defaulted, a federal court may still consider the claim if a state habeas petitioner can




      2    Coleman v. Thompson, 501 U.S. 722 (1991).

      3    Wainwright v. Sykes, 433 U.S. 72 (1977).

                                             5
show either (1) cause for and actual prejudice from the default; or (2) a fundamental

miscarriage of justice. Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). In order for

a petitioner to establish cause and prejudice,

               the procedural default “must result from some objective
               factor external to the defense that prevented [him] from
               raising the claim and which cannot be fairly attributable to
               his own conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258
               (11th Cir. 1992) (quoting Carrier, 477 U.S. at 488, 106 S. Ct.
               2639).[4] Under the prejudice prong, [a petitioner] must
               show that “the errors at trial actually and substantially
               disadvantaged his defense so that he was denied
               fundamental fairness.” Id. at 1261 (quoting Carrier, 477
               U.S. at 494, 106 S. Ct. 2639).

Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

      In the absence of a showing of cause and prejudice, a petitioner may receive

consideration on the merits of a procedurally defaulted claim if the petitioner can

establish that a fundamental miscarriage of justice, the continued incarceration of one

who is actually innocent, otherwise would result. The Eleventh Circuit has explained:

               [I]f a petitioner cannot show cause and prejudice, there
               remains yet another avenue for him to receive consideration
               on the merits of his procedurally defaulted claim. “[I]n an
               extraordinary case, where a constitutional violation has
               probably resulted in the conviction of one who is actually
               innocent, a federal habeas court may grant the writ even in
               the absence of a showing of cause for the procedural
               default.” Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This
               exception is exceedingly narrow in scope,” however, and
               requires proof of actual innocence, not just legal innocence.
               Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001).




      4   Murray v. Carrier, 477 U.S. 478 (1986).

                                             6
Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it is more

likely than not that no reasonable juror would have convicted him’ of the underlying

offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v.

Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual

innocence must be based on reliable evidence not presented at trial.” Calderon v.

Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324). With the rarity

of such evidence, in most cases, allegations of actual innocence are ultimately

summarily rejected. Schlup, 513 U.S. at 324.

      C. Ineffective Assistance of Counsel

      “The Sixth Amendment guarantees criminal defendants effective assistance of

counsel. That right is denied when a defense counsel’s performance falls below an

objective standard of reasonableness and thereby prejudices the defense.” Yarborough

v. Gentry, 540 U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539 U.S. 510,

521 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)). To establish

ineffective assistance, a person must show that: (1) counsel’s performance was outside

the wide range of reasonable, professional assistance; and (2) counsel’s deficient

performance prejudiced the challenger in that there is a reasonable probability that

the outcome of the proceeding would have been different absent counsel’s deficient

performance. Strickland, 466 U.S. at 687.

      Notably, there is no “iron-clad rule requiring a court to tackle one prong of the

Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir. 2010).

Since both prongs of the two-part Strickland test must be satisfied to show a Sixth



                                          7
Amendment violation, “a court need not address the performance prong if the

petitioner cannot meet the prejudice prong, and vice-versa.” Id. (citing Holladay v.

Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is easier to

dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which

we expect will often be so, that course should be followed.” 466 U.S. at 697.

      “The question is not whether a federal court believes the state court’s

determination under the Strickland standard was incorrect but whether that

determination was unreasonable - a substantially higher threshold.” Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is “any

reasonable argument that counsel satisfied Strickland’s deferential standard,” then a

federal court may not disturb a state-court decision denying the claim. Richter, 562

U.S. at 105. As such, “[s]urmounting Strickland’s high bar is never an easy task.”

Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Reviewing courts apply a ‘strong

presumption’ that counsel’s representation was ‘within the wide range of reasonable

professional assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262

(11th Cir. 2016) (quoting Strickland, 466 U.S. at 689). “When this presumption is

combined with § 2254(d), the result is double deference to the state court ruling on

counsel’s performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y,

Dep’t of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).




                                            8
III.   Analysis

       Ground One

       Petitioner alleges that trial counsel was ineffective for failing to move for a

mistrial when the state failed to call the victim Michael Smith (a.k.a. Shorty Cool) as

a witness at trial in violation of his Sixth Amendment right to confrontation. Doc. 17

at 5. Petitioner further alleges that because the evidence was insufficient, the state

amended the Information to omit the use of a deadly weapon element; however, trial

counsel failed to inform Petitioner or the jury about the amendment.

       In ground one of his motion for postconviction relief under Florida Rule of

Criminal Procedure 3.850, Petitioner raised his claim regarding the state’s failure to

call the victim as a witness. Resp. Ex. H at 34. The trial court denied the allegation as

follows:

                    Defendant’s sixth sub-claim alleges his counsel was
             ineffective for failing to file a motion for mistrial on the
             grounds that he was denied the right to confront his accuser
             because the State failed to call the victim at trial. Here
             again, Defendant’s claim is without merit. An attorney is
             not ineffective for failing to raise a non-meritorious issue.
             Lugo [v. State, 2 So. 3d 1, 21 (Fla. 2008)]; Parker [v. State,
             611 So. 2d 1224, 1227 (Fla. 1993)]. The Confrontation
             Clause prevents admission of testimonial evidence by a
             witness who does not appear at trial in order to preserve a
             defendant’s right to cross-examine, or confront, the witness
             against him. Davis v. Washington, 547 U.S. 813, 813 (2006).
             The State did not attempt to admit any testimonial evidence
             from the alleged victim. Therefore, no violation of the
             Confrontation Clause occurred. Rather, the State used
             available witnesses to present testimonial evidence of the
             crime for which Defendant was convicted. Defendant was
             provided the opportunity to cross-examine these witnesses.
             Because Defendant’s underlying ground for the motion is
             without merit, counsel cannot be deemed to be ineffective


                                           9
               for failing to file the motion. Accordingly, Defendant fails to
               show counsel’s performance was deficient. Furthermore,
               Defendant’s sixth sub-claim has already been addressed by
               the Court. On August 5, 2013, the Court held a hearing to
               discuss Defendant’s request to remove counsel from
               representation. (Ex. D.) During discussions with the trial
               judge, Defendant specifically indicated the lack of victim
               testimony as one reason for counsel’s removal. (Ex. D at 4.)
               The Court acknowledged this complaint, along with others,
               and denied Defendant’s request, finding that counsel’s
               performance was not deficient. (Ex. D at 7.) Therefore,
               Defendant’s sixth sub-claim is also barred by the principle
               of collateral estoppel discussed supra. Defendant’s sixth
               sub-claim for relief is denied.

Resp. Ex. H at 51-52. The First District Court of Appeal per curiam affirmed the trial

court’s denial without a written opinion. Resp. Ex. I.

      To the extent that the First DCA affirmed the trial court’s denial on the merits,5

the Court will address the claim in accordance with the deferential standard for

federal court review of state court adjudications. After a review of the record and the

applicable law, the Court concludes that the state court’s adjudication of the claim was

not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings.




      5 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                             10
      Nevertheless, even assuming the state court’s adjudication is not entitled to

deference, this claim is without merit. At trial, Stephanie Canty6 testified that

Petitioner is her ex-boyfriend. Resp. Ex. C at 180. According to Stephanie, on

November 1, 2012, Petitioner showed up outside of her home, uninvited, and

demanded to speak with her. Id. at 183. Stephanie told Petitioner to leave and when

he refused, the victim, who is Stephanie’s cousin, approached Petitioner and told him

to leave. Id. at 184. Petitioner then “swung” at the victim as the victim tried to grab

Petitioner’s hand. Id. According to Stephanie, Petitioner then “picked up something

and started stabbing [the victim].” Id. at 184-85. Stephanie explained that she did not

actually see the knife, but she noticed that while they were fighting, the victim started

staggering and bleeding right before she saw Petitioner put an object in his pocket and

walk away. Id. at 186. Stephanie stated that the victim’s back had “flesh hanging out,

and it was all red and swelling and bleeding.” Id.

      Stephanie’s daughter, Andrea Canty, was also at the home the night Petitioner

stabbed the victim. Id. at 162-65. According to Andrea, the victim went outside to talk

to Petitioner as Petitioner was screaming for Stephanie to come outside. Id. at 165.

Petitioner got upset because he thought the victim was Stephanie’s boyfriend and

began swinging at the victim. Id. The victim did not swing at Petitioner, but instead

attempted to grab or “bear hug” Petitioner to keep him from swinging. Id. Andrea

explained that she never saw the victim pull out a gun, knife, or yell at or threaten




      6 Stephanie Canty and her daughter, Andrea Canty, testified at trial. Resp. Ex.
C. For ease of reference, the Court refers to these witnesses by their first name.

                                           11
Petitioner. Id. Petitioner then began stabbing the victim in the back. Id. at 166.

According to Andrea, she never saw Petitioner’s knife, but she saw Petitioner making

stabbing motions while saying “I’ll kill you.” Id. Andrea then saw two stab wounds in

the victim’s back. Id. Petitioner walked away and the victim followed him into the

street and picked up a bottle. Id. at 168. The victim attempted the throw the bottle,

but the pain from his stab wounds prevented him. Id. Andrea called 911 and the 911

recording was played for the jury. Id. at 173-76.

      Officer Michael Blanton testified that he came into contact with Petitioner

because he matched the description of the assailant in a pending arrest warrant. Id.

at 200. Upon arresting Petitioner, Blanton administered Petitioner his rights to which

Petitioner stated he understood. Id. at 202. When Blanton began reading a narrative

of the arrest warrant, Petitioner interrupted by saying “no, no, no, that’s not how it

happened.” Id. at 203. Instead, Petitioner told Blanton “that’s not the type of man I

am, I’m not going to stab somebody in the back . . . . I was attempting to stab him in

the chest and he ducked . . . .” Id. at 204. Petitioner admitted to Blanton that he

stabbed the victim with a knife and that he threw the knife somewhere after the

incident. Id.

      After Blanton’s testimony, the state recalled Stephanie. Id. at 209. Stephanie

testified that two weeks before the incident Petitioner was beaten up at her home. Id.

However, she explained that the victim was not the individual who previously beat up

Petitioner. Id. Following Stephanie’s testimony, the state rested its case. It did not

call the victim as a witness.



                                          12
      Petitioner testified at trial that he went to Stephanie’s house because he was in

love with her. Id. at 221. He stated that Stephanie told him to leave, so he began

walking away; however, the victim came running outside and demanded that

Petitioner come back. Id. at 222. According to Petitioner, the victim had attacked him

on a prior occasion, so he was scared that he would be attacked again and told the

victim to please stop. Id. at 225. He testified that the victim continued to run towards

him and attempted to grab Petitioner’s legs and wrestle, so Petitioner “hit him like

two times in the back, two times in the back.” Id. at 226. Petitioner stated that the

victim had his hands in his pockets, which made Petitioner believe that he had a

weapon. Id. However, Petitioner admitted that the victim never pulled out a weapon.

Id. At the close of the evidence, the trial court instructed the jury on justifiable use of

deadly force. Id. at 336. Nevertheless, the jury found Petitioner guilty of aggravated

battery with a deadly weapon.

      Following trial, Petitioner filed a pro se motion to discharge or replace trial

counsel in which he claimed that trial counsel’s failure to call the victim as a witness

at trial violated his confrontation rights. Resp. Ex. A at 56-58. The trial court

conducted a hearing on the motion where it heard argument from Petitioner and trial

counsel. Id. at 92-95. Petitioner argued that trial counsel was ineffective for allowing

the state to “take [him] to trial without a victim,” he acted in self-defense, and that

the victim lied about his name. Id. at 95. Trial counsel then explained, “I’m not going

to support the State’s case, but I think that they were able to prove it without the




                                            13
victim unfortunately. I don’t want to argue why I think the State was able to prove it.”

Id. at 96. The trial court denied the motion for substitution of counsel. Id. at 96-98.

       At Petitioner’s sentencing hearing, Petitioner again told the trial court that he

did not want counsel to represent him because counsel lied to him about the victim

appearing in court, and that the state introduced a false 911 tape. Id. at 108-110. The

trial judge then recalled that on the day of trial, the victim interrupted the trial court’s

morning docket and was being very disruptive. Id. at 111-13. The prosecutor then

added that he spoke with the victim the morning of trial and determined that the

victim was inebriated and “under no condition to take the witness stand when he

arrived. [The prosecutor] believe[d] he was drunk or [on] some kind of drug. [The

prosecutor] sent him home to sleep it off, with the intention of bringing him back.” Id.

at 113. However, upon further reflection, the prosecutor decided to go forward without

the victim “because [the Petitioner] did confess with two different witnesses seeing

him commit the act.” Id.        Satisfied with the trial court and the prosecutor’s

representation of why the victim was not called as a witness, Petitioner agreed to go

forward with trial counsel representing him at the sentencing hearing. Id. at 114.

       Considering this record evidence, trial counsel’s decision to not to seek a

mistrial because the victim was never called as a witness at trial was strategic, and

any such motion would have been meritless. Further, absent the victim’s testimony,

the state presented ample evidence supporting the jury’s conviction for aggravated

battery with a deadly weapon.




                                            14
      To the extent Petitioner claims trial counsel should have moved for a mistrial

when the state amended the original Information, the amended Information merely

omitted the language “to wit: knife.” Resp. Ex. A at 11, 31. The amended Information

still contained the language that Petitioner actually and intentionally touched or

struck the victim and used a deadly weapon during such battery. Id. at 31. Thus, any

objection would have been meritless. As such, Ground One is due to be denied.

Ground Two

      Petitioner asserts that trial counsel was ineffective for failing to object when

state witness Stephanie Canty drew an exaggerated picture of the victim’s alleged stab

wounds during her trial testimony. Doc. 17 at 9. According to Petitioner, absent

Canty’s drawing, the state did not present any other evidence regarding the nature of

the victim’s injuries.

      Petitioner raised this claim in his amended Rule 3.850 motion. Resp. Ex. H at

35-36. The trial court denied the claim, finding in relevant part:

                    In his second ground, Defendant contends counsel
             was ineffective for failing to object to evidence. Specifically,
             Defendant argues that it was prejudicial to allow a State
             witness to draw a picture during her testimony that
             purportedly depicted her recollection of the wounds she
             observed on the victim at the time of the crime. Assuming,
             arguendo, that counsel’s objection would have been
             successful, Defendant still fails to show how improper
             admission of these drawings satisfies the prejudice prong of
             Strickland. Here again, Defendant’s own testimony defeats
             his claim in Ground 2. At trial, Defendant testified that he
             stabbed the victim twice. (Ex. F at 238-40, 245-46.)
             Additional witness testimony also indicates the victim was
             transported, via ambulance, to the hospital for treatment of
             these wounds. (Ex. F at 176, 191.) Even without the
             drawings in evidence, there remains competent, substantial


                                           15
             evidence to support the jury’s verdict. The drawings
             themselves were merely used by the State to illustrate oral
             testimony of the witness describing wounds she observed on
             the victim. (Ex. F at 187-89.) Accordingly, Defendant has
             failed “to show that there is a reasonable probability the
             proceeding would have been different” had the drawings
             been suppressed. Strickland, 466 U.S. at 694. Defendant’s
             claim for relief in Ground 2 is denied.

Resp. Ex. H at 52-53. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. I.

      To the extent that the First DCA affirmed the trial court’s denial on the merits,7

the Court will address the claim in accordance with the deferential standard for

federal court review of state court adjudications. Stephanie witnessed the incident and

saw the victim’s stab wounds immediately after the stabbing. During Stephanie’s

testimony, the prosecutor asked Stephanie to draw a diagram showing the shape of

the victim’s injuries. Resp. Ex. C at 188. Stephanie complied and drew the injuries,

confirming that her diagram was a fair and accurate representation of where the stab

wounds were on the victim. Id. at 189. The diagram of the injuries was admitted into

evidence as state’s exhibit 2. Id. However, even if this drawing had not been entered

into evidence or produced at trial, the Court finds there was sufficient evidence

supporting the jury’s guilty verdict. See Ground One supra.

      Therefore, upon thorough review of the record and the applicable law, the Court

concludes that the state court’s finding that Petitioner failed to demonstrate a



      7 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.


                                          16
reasonable probability that the omission of Stephanie’s drawing would have resulted

in a different outcome is neither contrary to nor an unreasonable application of

Strickland. Further, it is not based on an unreasonable determination of the facts in

light of the evidence presented to the state court proceeding. See 28 U.S.C. § 2254(d).

Applying AEDPA deference, Ground Two is due to be denied.

Ground Three

      Petitioner alleges that trial counsel was ineffective for failing to request a

special verdict form containing a specific finding of whether the knife used during the

offense constituted a “deadly weapon.” Doc. 17 at 10. Petitioner admits that he used a

knife, but argues that the knife was only a “pocketknife,” which is excluded from the

definition of a “deadly weapon.” Resp. Ex. H at 37.

      Petitioner raised this claim in ground three of his amended Rule 3.850 motion.

Resp. Ex. H at 37-39. The trial court denied the claim as follows:

                    Defendant contends that counsel was ineffective for
             failing to request a special verdict form requiring the jury to
             make a special finding that the knife used was a deadly
             weapon.[FN2] However, according to section 784.05(1)(a)2,
             Florida Statutes (2012), use of a deadly weapon is an
             element of the offense of Aggravated Battery. Based on a
             review of the record, the jury was clearly instructed as to
             the State’s burden of proof regarding that element. (Ex. F at
             335, 344-45.) When competent, substantial evidence exists
             to support a jury’s finding, it is not reasonable to suspect, “a
             jury would violate its oath, disregard the law, and ignore the
             trial court’s instructions.” Sanders v. State, 946 So. 2d 953,
             959-60 (Fla. 2006).

                   Defendant’s own testimony admits the item used to
             stab the victim was a knife. (Ex. F at 238-40, 245-46.)
             Furthermore, there is testimony by two witnesses that the
             victim was transported to a hospital via ambulance and


                                           17
             treated for wounds caused by Defendant. (Ex. F. at 176,
             191.) Accordingly, there is competent, substantial evidence
             to support the jury’s verdict. Additionally, the jury was
             properly instructed as to the elements of Aggravated
             Battery and the definition of deadly weapon. The jury was
             also given a choice between the offense of Aggravated
             Battery and the offense of Battery, with the key difference
             being the use of a deadly weapon. (Ex. A.) Therefore, it is
             reasonable to conclude the jury followed the instructions
             provided by the Court in finding the Defendant to be guilty
             of Aggravated Battery, including the required element that
             Defendant used a deadly weapon. Therefore, the record
             conclusively refutes Defendant’s contention that counsel
             was ineffective for failing to request a special verdict form.

                   FN2. Defendant argues that the knife he used
                   is, by definition, not a deadly weapon.
                   However, all of the statutes and cases that
                   Defendant cites in support of this argument,
                   are concerned with the mere possession of a
                   knife. None of those cases or statutes are
                   concerned with the employment of a knife or
                   the resultant injuries. The instant case is
                   clearly distinguishable. The paramount issue
                   in the instant case is not concerned with mere
                   possession, rather the paramount issue is the
                   manner of use of the knife and the resultant
                   injuries Defendant caused by his use of the
                   knife on the victim. Defendant’s reliance on his
                   cited cases and statutes is misplaced and fails
                   to support his underlying argument that the
                   State should be required to separately prove
                   the knife is a deadly weapon.

Resp. Ex. H at 53-54. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. I.




                                          18
      To the extent that the First DCA affirmed the trial court’s denial on the merits,8

the Court will address the claim in accordance with the deferential standard for

federal court review of state court adjudications. The state charged Petitioner by

Information with aggravated battery with a deadly weapon in violation of section

784.045(1)(a)2, Florida Statutes (2012). Resp. Ex. A at 31. Section 784.045(1)(a)2

provides that “[a] person commits an aggravated battery who, in committing battery .

. . uses a deadly weapon.” In Florida, a pocketknife used to injury another can qualify

as a deadly weapon for purposes of aggravated battery. Martin v. State, 747 So. 2d

474, 474 (Fla. 5th DCA 1999). Here, the jury was instructed on the definition of

aggravated battery including the deadly weapon element. Resp. Ex. A at 37. As such,

after a review of the record and the applicable law, the Court concludes that the state

court’s adjudication of the claim was not contrary to clearly established federal law,

did not involve an unreasonable application of clearly established federal law, and was

not based on an unreasonable determination of the facts in light of the evidence

presented in the state court proceedings. Ground Three is due to be denied.

Ground Four

      Petitioner contends that trial counsel violated Apprendi v. New Jersey, 530 U.S.

466 (2000), when he failed to request that the jury make a special finding that the

pocketknife constituted a deadly weapon. Doc. 17 at 12. According to Petitioner,




      8 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                          19
pursuant to Apprendi, the jury was required to make such a finding before the trial

court could sentence Petitioner to an enhanced Habitual Felony Offender disposition.

      Petitioner raised this claim as ground four of his amended Rule 3.850 motion.

Resp. Ex. H at 40-43. The trial court denied the claim when addressing ground three

and ground four of the motion as follows:

                     Defendant further contends that his sentence could
             not be enhanced under section 775.084, Florida Statutes
             (2012),[9] without a special finding by the jury that the knife
             was a deadly weapon. However, Defendant misunderstands
             section 775.084 as it relates to his case. The fact triggering
             section 775.084 is not, as Defendant argues, whether a knife
             is a deadly weapon. The trigger subjecting Defendant to
             enhancements under section 775.084 is the fact that he has
             been convicted of multiple violent felonies within the
             statutory time period. § 775.084(1)(b), Fla. Stat. (2012). The
             jury made all necessary factual findings and determined
             that Defendant committed the offense of Aggravated
             Battery as charged in the information. (Ex. A.) Defendant’s
             present conviction was his second violent felony within the
             statutory time period of 5 years. (Ex. B.) It is the fact that
             Defendant has been convicted of two violent felonies in five
             years, rather than the underlying determination of whether
             the knife is a deadly weapon, that subjects Defendant to
             sentence enhancements under section 775.084. §
             775.084(l)(b) Fla. Stat. (2012). Accordingly, Defendant’s
             first sub-claim under Ground 3 is denied.

             ....

             In his fourth ground, Defendant renews his contention from
             Ground 3 that counsel was ineffective for failing to request
             a special verdict. The Court again denies this claim for the
             same reasons stated above. [FN3]

                    FN3. The Court notes that Defendant, in
                    renewing his contention from Ground 3,


      9 Section 775.084 is Florida’s statute regarding violent career criminals,
habitual felony offenders, and habitual violent felony offenders.

                                            20
                    specifically relies on Apprendi v. New Jersey,
                    530 U.S. 466 (2000). As detailed in the Court’s
                    discussion of Defendant’s Ground 3, the fact
                    subjecting       Defendant       to     enhanced
                    incarceration is the fact of his prior felony
                    conviction. Apprendi specifically ruled that the
                    “fact of a prior conviction” is not required to be
                    found by a jury, rather this specific fact is one
                    that may be found solely by a judge at
                    sentencing.      Id.   at    490.     Accordingly,
                    Defendant’s reliance on Apprendi to support
                    his contention is misplaced.

Resp. Ex. H at 54-56. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. I.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,10 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. Initially, it appears that the

postconviction court confused Florida’s Habitual Violent Felony Offender designation

requirements with Petitioner’s HFO designation.11 Nonetheless, the trial court was

correct that Petitioner’s enhanced twenty-year sentence was based upon Petitioner’s




      10 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

      11 To receive an HVFO designation, a defendant must have at least one previous
conviction for a designated violent crime. See § 775.084(1)(b), Fla. Stat. To receive an
HFO designation, a defendant must have at least two qualifying prior felony
convictions. See § 775.084(1)(a), Fla. Stat. The postconviction court erroneously cited
to the HVFO provision of the statute and only mentioned one of Petitioner’s qualifying
prior convictions. However, Petitioner’s judgment and sentence clearly shows
Petitioner was designated as and HFO, and a review of these sentencing transcript
shows the trial court properly adjudicated Petitioner as an HFO. See Resp. Ex. A at
77, 123-26.

                                           21
status as a recidivist felon. Resp. Ex. A at 170-73. Apprendi does not apply to increases

in a sentence due to recidivism. See Apprendi, 530 U.S. at 488-90 (recognizing

recidivism as a traditional basis for a sentencing court’s increase in an offender’s

sentence); see also Almendarez-Torres v. United States, 523 U.S. 224 (1998) (holding

that a defendant’s prior conviction is merely a “sentencing factor” that does not have

to be submitted to the jury and proved beyond a reasonable doubt).

      As such, after a review of the record and the applicable law, the Court concludes

that the state court’s adjudication of the claim was not contrary to clearly established

federal law, did not involve an unreasonable application of clearly established federal

law, and was not based on an unreasonable determination of the facts in light of the

evidence presented in the state court proceedings. Ground Four is due to be denied.

Ground Five

      Though not a picture of clarity, Petitioner appears to allege that trial counsel

was ineffective for failing to object to Officer Blanton’s statement at trial because he

did not respond to the 911 call on the day of the incident. Doc. 17-2. In the Petition,

Petitioner alleges the following:

             Counsel is ineffective assistance of counsel in failing to
             object to Officer Blanton statement in trial (Supporting
             Fact) F.S, 837, 06, 775, 082-083 - False official statements.
             That Officer Blanton is not the officer that responded to the
             scene on the day it happened[,] so[] he actually pulled up the
             report on his computer. See police report and transcript on
             page 203-17-18-19, counsel ask Officer Blanton. and you
             were in property sto(illegible) card there when it happened.
             right? Officer said No. I was not See Transcript page 206 15-
             16-17-18 counsel knew the state have no victim to testify in
             trial. Andrea is not the one made the 911 call on 11-1-2012
             See Transcript on page 108 her mom Stephanie made that


                                           22
             call 11-1-2012 night of the incident. Andrea is not the
             witness that were there that night See Transcript 4 page
             #71 in (illegible) of the incident. Andrea sister Autumn
             Miller (Stephanie[’]s other Daughter) Page 96 False 911-
             (illegible) was the one that wrote the original statement.
             Officer Wong wrote in his report the night at the hospital
             the victim left the hospital without getting wounds treated.
             Because the victim had a[n] active warrants that[’]s why the
             prosecutor hid the original police report that the repor[t]ing
             Officer Wong wrote on 11-1-2012 Officer 7894 MTW Wong.
             Submit one written statements on 11/3/2012 Receiving
             Officer: 753LAS Lisa Spencer. Where is officer Wong reports
             he wrote on 11-1-2012. Counsel’s deficiencie[]s 5th, 6th , and
             14th - amendment protections under the United States
             Constitution have been violated but for counsel’s errors, the
             results of th[]e p[ro]ceeding would have been different

Doc. 17-2 at 2.

      In an attempt to discern the allegations in the Petition, Respondents believe

that Petitioner is claiming “that counsel was ineffective in failing to object to Officer

Blanton’s testimony regarding the original incident report authored by Officer Wong

on the ground that it contained false statements from Andrea Canty.” Supp. Resp. at

5. They argue that Petitioner failed to exhaust these claims and they are now

procedurally defaulted. Id. However, in his Supplemental Reply, Petitioner clarifies

that he is challenging Officer Blanton’s trial testimony on the basis that it was

insufficient to support the state’s theory that Petitioner stabbed the victim. See Doc.

49 at 5. He again claims that the victim did not testify at trial and trial counsel coerced

him into going to trial and testifying when trial counsel knew there was insufficient

evidence to convict him. Id. at 5. Petitioner also appears to admit that this claim is

unexhausted, stating “Ground Five . . . find letter to show why claim was previously

unexhausted and cause for delay.” Id.


                                            23
      It is unclear what “letter” Petitioner is referencing, and Petitioner does not set

forth a convincing argument explaining cause for or prejudice from the procedural

default of this claim. Further, he failed to allege that a “fundamental miscarriage of

justice” will result if this claim is not addressed on the merits. Yet, even assuming this

claim is properly exhausted, it is without merit because it is futile. Petitioner again

attempts to challenge the sufficiency of the evidence against him, couching such

challenge as a claim of ineffective assistance of counsel. However, Petitioner has failed

to produce any evidence to overcome the “strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance.” Strickland, 466 U.S.

at 694. Contrary to Petitioner’s assertion and as discussed in Ground Two above, there

was ample evidence supporting Petitioner’s conviction for aggravated battery with a

deadly weapon.

      To the extent petitioner claims that trial counsel coerced him into testifying,

this claim is also without merit. Prior to testifying, the trial court conducted a colloquy

with Petitioner regarding his decision to testify. Resp. Ex. C at 214-18. Petitioner

advised the trial court that he considered the advantages and disadvantages of

testifying and that it was his decision to testify. Id. Indeed, the state presented

evidence that Petitioner, upon his arrest, confessed to stabbing the victim. Id. at 204

Petitioner’s defense at trial was that he was justified in using deadly force. Id. at 219-

52. If Petitioner wanted the jury to be instructed on self-defense, he needed to present

evidence supporting the instruction and his testimony gave him that opportunity.

Accordingly, Petitioner voluntarily and knowingly made the decision to testify, and



                                            24
any advice trial counsel gave Petitioner that supported his decision to testify was

reasonable. Ground Five is due to be denied.

Ground Six

      Petitioner argues that trial counsel was ineffective for waiving his right to

speedy trial. Doc. 17-3 at 1. He claims that he was not afforded a trial within 175 days

of his arrest, and that he did not authorize a continuance or waive his speedy trial

rights. Thus, he argues that he should have been discharged pursuant to Florida Rule

of Criminal Procedure 3.191.

      Respondents claim that Petitioner failed to raise this claim of ineffective

assistance of counsel in state court, and thus, it is unexhausted and procedurally

defaulted. Supp. Resp. at 14-17. Petitioner appears to admit this claim is unexhausted

and argues “Ground Six: offer affidavit as newly discovered evidence for actual

innocence.” Doc. 49 at 5. It is unclear what affidavit Petitioner is referring to and he

does not offer any other argument to support this assertion.

      A petitioner may obtain review of the merits of a procedurally barred claim to

remedy a fundamental miscarriage of justice if he satisfies the actual innocence

“gateway” established in Schlup, 513 U.S. at 298. “The ‘Schlup gateway’ is meant to

prevent a constitutional error at trial from causing a ‘miscarriage of justice’ and ‘the

conviction of one who is actually innocent.’” Kuenzel v. Comm’r, Ala. Dep’t of Corr.,

690 F.3d 1311, 1314 (11th Cir. 2012) (per curiam) (quoting Schlup, 513 U.S. at 324);

see Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (citations omitted)

(recognizing that the fundamental miscarriage of justice exception is only available in



                                          25
extraordinary cases upon a showing of “actual innocence” rather than mere “legal

innocence”). “To meet this standard, a petitioner must ‘show that it is more likely than

not that no reasonable juror would have convicted him’ of the underlying offense.”

Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v. Delo,

513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual innocence

must be based on reliable evidence not presented at trial.” Calderon v. Thompson, 523

U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324). With the rarity of such

evidence, in most cases, allegations of actual innocence are ultimately summarily

rejected. Schlup, 513 U.S. at 324. Here, Petitioner’s claim relates to a procedural issue

rather than his factual innocence. As such, Petitioner has failed to show that a

“fundamental miscarriage of justice” will occur if his claim is not analyzed on the

merits. He has further failed to show cause for or prejudice from his procedural

default.

      Nevertheless, even if this claim were exhausted, it is meritless. Florida Rule of

Criminal Procedure 3.191 governs a defendant’s right to speedy trial in Florida.

Pursuant to Rule 3.191(a), the state shall bring a defendant charged with a felony to

trial within 175 days of his arrest. “This right is not self-executing and requires a

defendant to take affirmative action to avail himself of the remedies provided under

the statute.” Dillard v. Sec’y Dep’t of Corr., 440 F. App’x 817, 819 (11th Cir. 2011)

(citing State v. Nelson, 26 So. 3d 570, 574 (Fla. 2010)).

      Notably, “[under Florida law,] a waiver of speedy trial by counsel is binding on

the defendant, ‘even though done without consulting him and even against the client’s



                                           26
wishes.’” Dillard, 440 F. App’x at 820 (quoting State v. Kruger, 615 So. 2d 757, 759

(Fla. 4th DCA 1993)); see also New York v. Hill, 528 U.S. 110 (2000) (holding that

defense counsel could waive defendant’s right to be brought to trial within the 180-day

period specified under the Interstate Agreement on Detainers, by agreeing to a trial

date outside that period, even without the express consent of defendant). Moreover,

“‘[a] claim of ineffective assistance of counsel based on a failure to seek discharge

because of a violation of the speedy trial rule is extremely tenuous where the State

had available the recapture window of Rule 3.191(p)(3),’ which was added in 1985 to

give ‘the system a chance to remedy a mistake.’” Remak v. State, 142 So. 3d 3, 6 (Fla.

2d DCA 2014) (quoting Hammond v. State, 34 So. 3d 58, 60 (Fla. 4th DCA 2010);

Florida Bar Re: Amend to Rules-Criminal Procedure, 462 So. 2d 386 (Fla. 1984)).

      The record reflects that Petitioner was arrested on November 23, 2012. Resp.

Ex. A at 1. A review of the trial court’s docket shows that Petitioner was arraigned on

December 26, 2012, and jury selection was set to begin on March 18, 2013. See State

v. Simms, 16-2012-CF-11400 (Fla. 4th Cir. Ct.). On March 18, 2013, within the 175-

day speedy trial period, the trial court granted defense counsel’s oral motion for

continuance. Id. In a letter penned to the Florida Bar,12 trial counsel explained that

he and the state moved for a joint continuance after the witnesses failed to appear at

their depositions. Doc. 17-2 at 5. When Petitioner filed a pro se notice of expiration of

speedy trial on May 29, 2013, trial counsel did not adopt the motion. Id. After having



      12 As an exhibit for Ground Five of the Petition, Petitioner attaches a letter trial
counsel submitted to the Florida Bar in response to a complaint Petitioner submitted
to the Florida Bar. Doc. 17-2 at 5-6.

                                           27
multiple conversations with Petitioner about his speedy trial rights, trial counsel

eventually filed a demand for speedy trial on June 25, 2013. Id. at 6. Pursuant to trial

counsel’s demand, jury selection commenced on July 8, 2013. Id.

      Petitioner’s claim that trial counsel waived his speedy trial rights over his

objection fails because under Florida law, counsel had the right to waive speedy trial

without consulting Petitioner and over Petitioner’s objection. See Dillard, 440 F. App’x

at 820. Moreover, Petitioner cannot demonstrate prejudice under Strickland because

he does not provide any support for the conclusion that the state would not have been

able to bring him to trial during the recapture period. See Remak, 142 So. 3d at 6. As

such, his claim of prejudice is wholly speculative and insufficient to warrant federal

habeas relief. See Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991) (recognizing

that vague, conclusory, speculative, or unsupported claims cannot support an

ineffective assistance of counsel claim). Ground Six is due to be denied.

Ground Seven

      Petitioner contends that trial counsel was ineffective for failing to raise the

issue of Petitioner’s competency to stand trial. Doc. 17-4 at 1. Respondents aver that

this claim is unexhausted and procedurally defaulted. Supp. Resp. at 18-21. In his

Reply, Petitioner merely states “Ground Seven: Petitioner was coerced, show how.”

Doc. 49 at 5.

      Petitioner did not raise this claim of ineffective assistance of counsel in state

court and he fails to argue cause for or prejudice from this procedural default. He

further fails to show that a “fundamental miscarriage of justice” will result if this claim



                                            28
is not addressed on the merits. Nevertheless, even if this claim was exhausted, it is

without merit.

      When evaluating claims involving counsel’s failure to request a competency

hearing, the Court finds the following explanation of Strickland’s two-prong test

instructive. See Thompson v. State, 88 So. 3d 312, 320 (Fla. 4th DCA 2012).

               To satisfy the deficiency prong based on counsel’s handling
               of a competency issue, the postconviction movant must
               allege specific facts showing that a reasonably competent
               attorney would have questioned competence to proceed. The
               standard for competency to proceed is set out in Dusky v.
               United States, 362 U.S. 402, 80 S. Ct. 788 (1960), and
               codified in Florida Rule of Criminal Procedure 3.211. The
               question is “whether the defendant has sufficient present
               ability to consult with counsel with a reasonable degree of
               rational understanding and whether the defendant has a
               rational, as well as factual understanding of the pending
               proceedings.” Fla. R. Crim. P. 3.211(a)(1). Conclusory
               allegations of incompetency are not enough to warrant an
               evidentiary hearing. See Atwater v. State, 788 So. 2d 223,
               229 (Fla. 2001). “[N]ot every manifestation of mental illness
               demonstrates incompetence to stand trial; rather the
               evidence must indicate a present inability to assist counsel
               or understand the charges.” Card v. Singletary, 981 F.2d
               481, 487-88 (11th Cir. 1992). “[N]either low intelligence,
               mental deficiency, nor bizarre, volatile, and irrational
               behavior can be equated with mental incompetence to stand
               trial.” Medina [v. Singletary], 59 F.3d [1095], 1107 [(11th
               Cir. 1995)].

               The prejudice standard that applies to a typical claim of
               ineffective assistance of counsel, whether a reasonable
               probability exists that the outcome of the proceeding would
               differ, is ill-suited to a claim of alleged incompetency. The
               issue is not whether the outcome of the trial would have
               differed. Likewise, the Pate[13] presumption and standard
               are inapplicable. The issue is not whether, had counsel
               acted differently, the court would have been required to hold


      13   Pate v. Robinson, 383 U.S. 375 (1966).

                                            29
             a competency hearing under Rule 3.210. The focus of the
             prejudice inquiry is on actual prejudice, whether, because of
             counsel’s deficient performance, the defendant’s substantive
             due process right not to be tried while incompetent was
             violated. In order to establish prejudice in a properly raised
             ineffective assistance of counsel claim, the postconviction
             movant must, as with a substantive incompetency claim, set
             forth clear and convincing circumstances that create a real,
             substantial and legitimate doubt as to the movant’s
             competency.

Thompson, 88 So. 3d at 319.

      Here, Petitioner has not alleged specific facts showing that reasonable

competent counsel would have questioned Petitioner’s competency. There is nothing

in the record that indicates Petitioner did not understand his criminal proceedings.

Indeed, as trial counsel explained in his letter to the Florida Bar, Petitioner convinced

trial counsel to file a demand for speedy trial after the witnesses, for the second time,

failed to appear at their depositions. Doc. 17-2 at 5-6. Further, after conducting a

through and intelligent colloquy with the trial court, Petitioner testified at trial that

he committed the offense in self-defense. Resp. Ex. C at 214-52. His trial testimony

was knowledgeable and thoughtful. Id.

      After trial and prior to sentencing, Petitioner filed a pro se motion to replace or

substitute counsel. Resp. Ex. A at 56. He also filed a pro se motion for new trial in

which he alleged, among other things, that the trial court erred in failing to sua sponte

schedule a competency hearing, appoint three experts to evaluate Petitioner’s mental

state at the time of the crime, and consider Petitioner’s mental illness and psychotropic

medication treatment. Resp. Ex. A at 60-61. At the sentencing hearing, trial counsel

advised the trial court that he only adopted the pro se motion for new trial in part,


                                           30
explaining “[t]he only thing that I think I would have had to say in short on a Motion

for New Trial is that the Court erred in not granting the defendant’s motion for

judgment of acquittal after the State rested its case, again, after the defense rested

it’s case, and that the verdict is contrary to the law and to the evidence in the case.”

Resp. Ex. A at 118-19.

      Trial counsel’s decision to not adopt Petitioner’s claim regarding the trial court’s

failure to conduct a competency hearing coupled with record evidence of Petitioner’s

proficiency at trial, exemplify that a reasonable attorney would not have questioned

Petitioner’s understanding of the criminal process. Petitioner’s pro se motions and his

communication with the trial court throughout his proceedings shows he fully

understood the charges against him, but refused to admit culpability while

experiencing frustration with his attorney’s actions. See, e.g., Coleman v. Jones, No.

1:16-cv-00053-WTH-CAS, 2018 WL 1278759, at *2 (N.D. Fla. Mar. 12, 2018) (relying

on petitioner’s pro se motion to reduce sentence as evidence that petitioner was

competent at time of plea). Petitioner understood the role of his defense attorney, the

prosecutor, and the judge. While Petitioner may have disagreed with some of his

attorney’s decisions, Petitioner was able to communicate with his attorney and assist

in the defense of his case. Thus, trial counsel was not ineffective for failing to request

a competency hearing. Ground Seven is due to be denied.

      Accordingly, it is

      ORDERED AND ADJUDGED:

      1.     Petitioner’s Amended Petition (Doc. 17) is DENIED and this case is



                                           31
DISMISSED with prejudice.

        2.   Petitioner’s Motion for Summary Judgment (Doc. 72) is DENIED.

        3.   The Clerk shall enter judgment dismissing this case with prejudice,

terminate any pending motions, and close the file.

        4.   If Petitioner appeals this denial, the Court denies a certificate of

appealability. Because this Court has determined that a certificate of appealability is

not warranted, the Clerk shall terminate from the pending motions report any motion

to proceed on appeal as a pauper that may be filed in this case. Such termination shall

serve as a denial of the motion.14

        DONE AND ORDERED at Jacksonville, Florida, this 9th day of July, 2019.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge


Jax-7

C:      Lee Simms, #284095
        Bryan Jordan, Esq.



         The Court should issue a certificate of appealability only if the Petitioner
        14

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). To make this substantial showing, Petitioner “must demonstrate that
reasonable jurists would find the district court’s assessment of the constitutional
claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting
Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
Here, after consideration of the record as a whole, the Court will deny a certificate of
appealability.

                                          32
